PER CURIAM.
Diana Carla Rivera appeals from an order denying her emergency motion to vacate foreclosure sale, set aside default, and vacate final judgment. Appellee Deutsche Bank National Trust Company, as Trustee, concedes that the trial court erred in not vacating the final judgment entered against Ms. Rivera, solely on the ground that service of process was not properly effected. Accordingly, appellee requests this Court to reverse and remand so that service may be properly effected on Ms. Rivera. We accept the appellee’s concession of error, and reverse and remand this cause to the trial court for further proceedings consistent herewith.

Reversed and remanded.

MAY, C.J., TAYLOR and LEVINE, JJ, concur.